; Hastern District of Kentucky
OMI Staves Desreser Cover FILED
Aasree3 Drsraar of Keorecky — DE~5 m9
FP eg IK Sepp AT FRANKFORT

ROBERT R, CARR
CLERK US. DISTRICT COURT

OWA TGR) ~<a. 2 LYLE, Mon SSF LALOR VT ——
_  ALAMALE, LEi UECE BS BP (ANA
v Tarek Maricrs* |
8460 GS, LESTE, 06 Tented. LUNES
_ IVE A MN che YO AXA IT. CE Jacl Pesated
7a JA ITA C244 )
M otign) 12 S00 hE 3 CIESTIDE'S , -
FEM ins ht. LOESS Fee 18 BSC B3SB2OVAIEINGS
Droumstea iY £8. Of ADICA am

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
  

 

     
 

 

| .

FCC BUTNER (BUX) Reduction in Sentence / Compassionate Release _
opmic BUTNER (BUH) ~ _. Comprehensive Medical Summary __

: : , : Page i of 2

Westine, John G Jr

“1 93555-012 —
|:RiS-criteria requested. undef consideration: ‘| Terminal Medical Condition ; } —
— MEDICAL: CONDITION —

 

 
  

Aplastic anemia/myelodysplastic syndrome

 

i ‘

 

Provide diagnostic basis {test results, consultations, and referral reports/opinions):
— 1/23/18 bone marrow biopsy - mast consistent with aplastic anemia at Indiana University
8/12/19 bone marrow biopsy - most consistent with myelodysplastic syndrome at Duke University

Evaluated by hematology/oncology at Indiana University, University of Kentucky and Duke University medical centers and felt
not a candidate for allogeneic hematopoietic call transplantation —

 

 

 
  
  

Recurrent right retinal detachment status post victrectomy, scleral buckle and silicon oll
placement

Hypertension-refuses medication; ayslipidamia-refuses medication; GERD

 

 

 

Provide diagnostic basis {test results, consultations, and referral reparts/opinions): . —

 

 

 

 

 
 

 

 

 

T Not applicable

 

[Atherosclerotic cardiovascular disease

[”] Obstructive and restrictive lung diseases

| Dementias such as Alzheimer, Lewy body dementia (LBD), and frontotemporal dementia

[ “]Comptications of Infectious diseases such as HIV dementia or progressive multifocal leukencephalopathy

| Degenerative neurological diseases (ALS, Parkinson, and Huntington disease, and certain farms of multiple sclerosis)
[_]Severe chronic pain that persists despite optimal medical management.

[_}Chronic liver fallure with recurring ascites or encephalopathy (with no possibility of transplantation)

["]Chronic renal failure stage 4 or 5 (with no possibility of transplantation)

L | Rheumatologic conditions that have progressed to deformity, (rheumatoid arthritis, gout, and ankylosing spondylitis}
[| Diabetes mellitus (Type 1 or 2}, with established retinopathy, nephropathy, or peripheral neuropathy

i_|Severe musculoskeletal degeneration, such.as end-stage osteaarthritis.

[Y] Other: Transfusion dependent

 

 

For indicated condition(s}, please provide relevant diagnostic fackground/bask of diagnosis (test results, consultations, and
referral reports/opinions):

Mr Westine | is currently receiving irradiated platelet transfusions weekly for thrombocytopenia < 10 K/ul and requires
premedication with famotidine and diphenhydramine to prevent reaction. He has required transfusions up to-2 units of
packed red blood cells and 2 units of platelets 3 times/week for Hemoglobin < 7 g/dl and platelets <10 K/uL in the recent past
aesnejated with Gl bleeding.

 

Westine, John G Jr . Comprehensive Medical Summary
93555-012 .

 

 

 

SSISTIVE DEVICES/EQUIPMENT

Page 2 of 2

 

 

©) No Assistive Devices Issued

. . . Hospital bed, eye glasses, dentures and resistive exercise bands
© Issued the following Assistive Devices: : |

 

 

 

‘INSTRU MENTAL ACTIVITIES OF. DAILY LIVING (IADL):/ PHYSICAL SELF-MAINTENANCE SCALE (PSMS);

 

 

IADL Assessment dated — 11/26/2019 Total score: 9

 

 

PSMS Assessment dated 11/26/2019 oO Total score: 6

 

 

“EIFE EXPECTANCY.) -TERMINAL MEDICAL CONDITION

 

 

‘S) The inmate HAS BEEN diagnosed with a terminal medical condition. Life expectancy is[|__<6 —_|manths.

C) The inmate HAS NOT BEEN diagnosed with a terminal medical condition. The United States Life Tables indicate that the life
expectancy for someone with the Inmate’s demographics ish lyears

 

‘If dlagnosed with a terminal medical condition, how was life expe expectancy determined?
(Cite Consultant/Specialist documentation or Medical Literature) |

Per oncology, based on expected progression of disease, current performance status and potential complications from
transfusions/infection/treatment.

 

 

 

 

 

 

 
 

‘MEDICAL SUMMARY:NAR

   

oted above: addkess test results, consultations; Nreferral reports/apin

 

Mr Westine, John G Jr, 93555-012 Is a 73 year old male with hypertension (refuses medication}, hyperlipidemia (refuses
medication), right retinal detachment status post treatment, GERD and pancytopenia most consistent with myelodysplastic
syndrome on latest bone marrow biopsy. In December 2017, at Terre Haute USP sent to outside hospital for weakness and dark
stools, anemia was determined to be from gi bleed secondary to aplastic anemia by bone marrow blopsy done January 2018 at
Indiana University. He was deemed not a candidate for allogeneic hematopoletic cell transplantation based on age and
comorbidities, but offered immunosuppressive therapy which he refused both at Indiana University and after transfer to FMC
Lexington at University of Kentucky. In june 2018 he agreed to start Promacta and appeared compliant with medication. He
was transferred to FMC Butner 10/22/2018 and seen by oncology 10/25/2018. 10/26/2018 signed refusal form for
immunosuppressive therapy, He was evaluated at Duke University, agreed to start cyclosporine there in November 2018, bone
marrow repeated August 2019 and now most consistent with myelodysplastic syndrome. Duke also deemed him not a
candidate for allogeneic hematopoietic ceil transplantation based on age. Since, he has remained relatively stable, capable of
performing all ADLs and requires platelet transfusions weekly, ,

 

 

 

F REDUCTION AN SENTENCE MEDICAL CRITERIA ELIGBILITY. DETERMINATION:

   

 

The attending physician has reviewed the inmate’s health record and determined that:

 

a the inmate’s medical condition DOES NOT meet the medical criteria for: Terminal Medical Condition

 

 

[v] the Inmate HAS been diagnosed with a terminal, incurable disease and whose life expectancy is|__<6 __| months.

 

[}the inmate HAS been diagnosed with one or more incurable, progressive iliness(es) and/or has suffered a debilitating injury from
which they will not recover. .

 

the inmate |S suffering from chronic or serlous medical condition(s) related to the aging process for which conventional
treatment promises no substantial Improvement to his/her mental or physical condition, and that the deteriorating physical or
cognitive limitations substantially diminishes his/her ability to function in a correctional facility,

 

 

 

J SUMMARY:REVIEWED AND SUBMITTED BYS oie

 

FRIS‘CASE REVIEW COMPLETED BY:

 

 

 

Prepared by: Attending Physigian’s Signature: “
. Digitally signed b SF ME Ly
CHRISTOPHER OLIVER Da: 2019.11.26 15:20:91 “oso omen Gt)

Printed Name: Oliver, Christopher PA-C Printed Nake! ead Ward, MD

 

 

 

 

DATE : 11/26/2019

 

 

Lope, THOS (Couer Gxkasr fb bE PI OSC $ISECEDMO?

 

CET CATE Oke AA hve pat Cp te Ke
— COmILAGEA ay llc LEEK ELE CTH CA LLSL

IK Sa) Mike Mex Le a

47 @8, 1 /201F

 

7 ot

¥

7 Ll it ED

GS uqariel_ AM 2756

 

po AL a
PSSES 2 AMC ASIPS: Ce

 

 

 

Fok S.

 

 
